Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Associate C. Iitoyo on 5/18/2021.

The application has been amended as follows: 
Claims 1-39 (Cancelled)

Claim 40 (Currently Amended):  A granulated seed, comprising: 
a seed, which is not a seed of tomato, cucumber, carrot, spinach, onion, or sugarbeet; and 
a layer coating 
wherein the layer comprises:
at least one non-silica inorganic or organic filler; 
silica in an amount of 10% to 70% by weight based on a weight of the layer and in an amount of 20% to 55.3% by weight based on a weight of the seed; and
a binder, 
wherein the silica has a [[BET]] surface area 2/g and is uniformly distributed in the coating layer, and
wherein the granulated seed exhibits at least 80.25% of germination ability when stored at 20°C for three days on a paper moistened with water.

Claim 41 (Currently Amended):  The granulated seed of claim 40, wherein the layer comprises the silica in an amount ranging from 20% to 45% based on the weight of the layer.

Claim 42 (Currently Amended):  The granulated seed of Claim 40, wherein a difference between an amount of the silica an amount of the silica in an outer part of the part is a part of the coating layer lying directly on the seed to enclose the seed when is divided into two equally thick shells, and the outer part is a remaining part of the coating layer lying outside the inner part to enclose the inner part.  

Claim 43 (Currently Amended):  The granulated seed of claim 40, wherein a difference between an amount of the silica an amount of the silica in an outer part of the part is a part of the coating layer lying directly on the seed to enclose the seed when is divided into two equally thick shells, and the outer part is a remaining part of the coating layer lying outside the inner part to enclose the inner part.

Claim 44 (Currently Amended):  The granulated seed of claim 40, wherein the silica is precipitated or pyrogenic silica that has a pore maximum 

Claim 45 (Currently Amended):  The granulated seed of claim 40, wherein the silica is precipitated or pyrogenic silica that has the [[BET]] surface area 2/g and a pore maximum 

Claim 46 (Cancelled):  

Claim 47 (Previously Presented):  The granulated seed of claim 40, wherein the at least one non-silica inorganic or organic filler comprises a mixture of cellulose, lignin, and hemicellulose.

Claim 48 (Currently Amended):  The granulated seed of claim 40, wherein the binder is selected from the group consisting of at least one polyvinyl alcohol, a polycarboxylate, a polyacrylic acid, a polysaccharide, a cellulose,  molasses, a pectin and a mixture thereof.

Claim 49 (Previously Presented):  The granulated seed of claim 40, wherein the binder comprises polyvinyl alcohol.

Claim 50 (Currently Amended):  The granulated seed of claim 40, wherein the layer further comprises a hygroscopic salt in an amount ranging from 0.1% to 15% by weight of the coating layer. 

Claim 51 (Currently Amended):  The granulated seed of Claim 40, wherein the seed is 0.3 mm to 10 mm in size.

Claim 52 (Previously Presented):  The granulated seed of claim 40, wherein the seed is rapeseed having a size ranging from 2.0 to 3.6 mm.

Claim 53 (Cancelled).  

Claim 54 (Currently Amended):  A method for improving germination of a granulated seed, comprising: 
layer coating the seed 
wherein the seed is not a seed of tomato, cucumber, carrot, spinach, onion, or sugarbeet,
wherein the silica is in an amount of 10% to 70% by weight based on a weight of the layer and in an amount of 20% to 55.3% by weight based on a weight of the seed,
wherein the silica has a [[BET]] surface area 2/g and is uniformly distributed in the coating layer, and 
wherein the coated by the coating layer exhibits at least 80.25% of germination ability when stored at 20°C for three days on a paper moistened with water.

Claim 55 (Withdrawn - Currently Amended):  A method for making a coated seed, comprising: 
mixing a seed with a coating composition comprising:
at least one non-silica inorganic or organic filler; 
silica 
at least one liquid binder, 
such that the seed is coated by a coating layer,
wherein the silica is in an amount of 10% to 70% by weight based on a weight of the coating layer and in an amount of 20% to 55.3% by weight based on a weight of the seed,
wherein the seed is not a seed of tomato, cucumber, carrot, spinach, onion, or sugarbeet,
wherein the silica has a [[BET]] surface area 2/g and is uniformly distributed in the coating layer, and

wherein the 

Claim 56 (Withdrawn - Currently Amended):  The method of claim 55, further comprising: 
separating and recovering the seed that is within 1.5-fold to 2.5-fold a mean seed size.

Claim 57 (Cancelled)

Claim 58 (Withdrawn):  The method of claim 55, wherein the seed is rapeseed having a size ranging from 2.0 to 3.6 mm.

Claim 59 (Cancelled) 

Claim 60 (Cancelled)

Claim 61 (Currently Amended):  The granulated seed of claim 40, consisting of the seed and the layer.   
 	Claim 62 (Previously Presented):  The granulated seed of claim 40, wherein the seed is a seed of Brassicaceae, Legumes, Leguminosae, catch crops, cereals, ornamentals or tobacco. 

Claim 63 (Previously Presented):  The granulated seed of claim 40, wherein the seed is a seed of Brassicaceae. 


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The claims are amended to require that the coating layer comprises silica in an amount of 10% to 70% by weight based on a weight of the coating layer and in an amount of 20% to 55.3% by weight based on a weight of the seed. While the prior art, particularly Ferch teaches, the use of 10-40g of silica per 1 kg of seeds – which equates to 1-4 % of silica based on the weight of the seeds (see Ferch, [0008]), and Ferch further teaches that the seed germination was not increased, but tend to be lowered, with increasing amount of silica (see Ferch. [0022]). Thus, the improvement shown in the instant invention of increase seed germination rate by the use of 20-55.3% by weight of silica based on the weight of the seed would have been unexpected from the teaching of Ferch. The instant Specification at Table 1 demonstrates that seed germination increases to at least 80.25% when the silica is in an amount of 10% to 70% by weight based on a weight of the coating layer and in an amount of 20% to 55.3% by weight based on a weight of the seed which is contrary to Ferch’s teaching of 1-4 % of silica based on the weight of the seeds and where greater than 4% silica coated seed results in a decrease in the rate of seed germination.
Claims 40-45,47-52,54-56,58,61-63 allowable. Claims 55-56, previously withdrawn from consideration as a result of a restriction requirement, have all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions, as set forth in the Office action is hereby withdrawn and claims 55-56 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616